Exhibit 10.6

 

CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION AND INTELLECTUAL PROPERTY
AGREEMENT

 

This Confidentiality, Non-Competition, Non-Solicitation and Intellectual
Property Agreement (the “Agreement”) is made as of the 1st day of October, 2012,
by and between Document Security Systems, Inc., a New York corporation (“DSS”)
and Patrick White (“Consultant”). Reference is hereby made to that certain
Consulting Agreement, dated as of even date herewith (the “Consulting
Agreement”), between DSS and the Consultant. Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Consulting
Agreement. The effective date of this Agreement shall be the date of the
consummation of the Merger Agreement. If the transactions contemplated under the
Merger Agreement are not consummated and the Merger Agreement is terminated in
accordance with its terms, then this Agreement shall be automatically terminated
contemporaneously therewith and be of no force or effect.

 

NOW, THEREFORE, in consideration of the engagement and continued engagement of
Consultant by DSS and the mutual promises and covenants set forth herein, the
parties hereto agree as follows:

 

1.                  Confidential Information.

  

(a)                For purposes of this Agreement, “Confidential Information”
shall include any nonpublic knowledge and information relating to the actual or
anticipated business or developments of DSS, including but not limited to
technical data, trade secrets, intellectual property, know-how, product plans,
customer information, software and source codes, inventions, processes,
technology, research, marketing, financial information, or other business
information, provided, however, that Confidential Information shall not include
information which is or becomes publicly known without violation of any
confidentiality obligation.

 

(b)               Consultant acknowledges that irreparable injury and damage to
DSS will result from disclosure of Confidential Information to third parties or
its use for any purposes. Consultant agrees, indefinitely:

 

(i)                 to hold the Confidential Information in strictest
confidence;

 

(ii)               not to disclose such Confidential Information to any third
party except as specifically authorized, in advance, in writing, by DSS, and to
use all precautions necessary to prevent the unauthorized disclosure of
Confidential Information, including, without limitation, protection of documents
from theft, unauthorized duplication and discovery of contents, and restrictions
on access by other persons to the Confidential Information;

 

(iii)             not to use any of the Confidential Information for any
purpose, except as authorized in advance, in writing, by DSS;

 

(iv)             in the event of disclosure in accordance with Section 1(b)(ii)
above, to limit disclosure to persons with a bona fide need to know Confidential
Information and to the extent necessary to accomplish the purpose for which DSS
has entered into this Agreement, to communicate to all persons to whom such
Confidential Information is made available the strictly confidential nature of
such Confidential Information and to obtain from all such persons agreement, in
writing, to be bound by the restrictions imposed by this Agreement; and

 



 

 

 

(v)               in the event Consultant is required by law or legal process to
disclose any Confidential Information, to provide DSS with ten (10) days prior
written notice of such requirement (unless a shorter time period is specified by
law or legal process as to the required response time) so that DSS may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement; in the event that such protective order or other
remedy is not obtained, or that DSS waives compliance with the provisions of
this Agreement, to furnish only that portion of Confidential Information that is
legally required and to use Consultant’s best efforts to obtain reliable
assurances that confidential treatment will be accorded to that portion of
Confidential Information to be disclosed.

 

2.                  Restrictive Covenants.

  

(a)                Company Goodwill. Consultant acknowledges that DSS is engaged
in the business of developing, licensing and selling anti-counterfeiting
technologies and products (the “Business”), which is highly competitive.
Consultant acknowledges that DSS will invest significant time, money, training
and resources in Consultant to develop and maintain the Business and to
otherwise create goodwill. Consultant acknowledges that the investments made by
DSS directly develop goodwill for new customers of DSS and maintain goodwill for
its existing customers. Consultant understands and acknowledges that the
Confidential Information Consultant will have access to as a Consultant of DSS
is not available to the general public and is not readily ascertainable through
public sources, and is DSS’ proprietary trade secret and a unique and valuable
asset of DSS. Consultant further acknowledges that but for Consultant’s
consultant relationship with DSS, Consultant would not have access to the
Confidential Information, and that all uses of Confidential Information inure to
the benefit of DSS in furtherance of the development of goodwill for its
customers. Consultant further acknowledges that Consultant owes a fiduciary duty
to DSS because of Consultant’s status as a Consultant of DSS, and this duty
encompasses a duty to act in good faith and to faithfully serve and be mindful
of all of DSS’ interests. Consultant also acknowledges that if Consultant left
the engagement of DSS, Consultant would be in an advantageous position, because
of the Confidential Information provided to Consultant, to obtain the Business
of and to serve DSS’ customers and to compete with DSS. Consultant further
acknowledges that Consultant’s engagement or employment by a competitor of DSS
would necessarily require that Consultant disclose or use Confidential
Information provided to Consultant by DSS, and that the use of such Confidential
Information to obtain the Business of DSS’ customers and to compete with DSS
would be a breach of this Agreement. Therefore, Consultant acknowledges that the
value of the Business would be seriously diminished if Consultant was to violate
the confidentiality provisions in Section 1 or if Consultant engaged in certain
conduct during a certain time period, as set forth in this Section 2 or below in
Section 3.

 

(b)               Non-Competition Covenant. While engaged with DSS (except for
the exclusive benefit of DSS), and for a period of one (1) year from and after
the date of termination of engagement with DSS (the “Non-Compete Restricted
Period”), Consultant shall not engage or compete, directly or indirectly, as a
principal, on his or its own account, or as a shareholder, officer, director,
employee, agent, partner or joint venturer in any corporation or business
entity, in any business engaged in the sale, distribution, manufacture or
provision of products, technologies or services relating to the development of
software and/or cloud computing solutions in the areas of brand protection,
secure printing solutions and redaction software solutions, or relating to
anti-counterfeiting or authentication technologies, in any geographical area in
which the DSS or any Subsidiary of DSS has heretofore marketed such products,
technologies or services; nor during such period and within the same area to
extend credit, lend money, furnish quarters or give advice to any such business
or proposed business entity; nor within the same area to ship or cause to be
shipped or participate in the shipping of any such products for purposes of
resale; provided, however, that nothing contained herein shall be construed as
preventing an investment in less than five percent (5%) of the securities of a
company traded on a recognized stock exchange or market.

 



 

 

 

(c)                Non-Solicitation Covenant. While engaged by DSS (except for
the exclusive benefit of DSS), and for a period of one (1) year from and after
the date of termination of his engagement with DSS (the “Non-Solicitation
Restricted Period”), Consultant shall not, at any time solicit, or attempt to
solicit, or accept business from, directly or indirectly, any Customer of DSS
(or any subsidiary or division of DSS) that has purchased or licensed DSS’ (or
any subsidiary or division of DSS) intellectual property, products or services,
nor solicit, or attempt to solicit, any present employee of DSS (or any
subdivision or division of DSS) to become an employee of any other business or
business entity; nor at any time without DSS’ prior written consent, directly or
indirectly discuss, publish or otherwise divulge any Confidential Information,
unless such information is or becomes rightfully publicly known; provided,
however, that nothing contained herein shall be construed as preventing an
investment in less than five percent (5%) of the securities of a company traded
on a recognized exchange or market. For purposes of this Section 2(c), a
“Customer” shall mean any person, persons, foreign or domestic governmental
entity or company that DSS, or any division or subsidiary of DSS, has provided
technology, products or services to during the twenty-four (24) month period
immediately preceding the date of termination of Consultant’s engagement with
DSS. A Customer shall also include any person, persons, foreign or domestic
governmental entity or company that DSS is in discussions or negotiations with
for the provision of such technology, products or services at the time of
Consultant’s termination of engagement with DSS.

  

(d)               Consideration. The parties agree that the consideration
described in that certain Consulting Agreement executed by and between the
parties on even date herewith constitutes full and fair consideration for the
restrictive covenants contained in this Agreement.

 

3.                  Intellectual Property Rights.

  

(a)                Works Made For Hire. Consultant agrees that all works that
Consultant produces or has produced either solely or with others, during
Consultant’s engagement by DSS (each a “Work”, and collectively, the “Works”),
have been or are prepared as part of and in the course of such engagement, and,
in each case, constitute a work made for hire as that term is defined in 17
U.S.C. Section 101, and, as such, all right, title and interest in each Work,
and all intellectual property therein resulting therefrom, shall be owned by
DSS. In the event that all or any part of a Work is for any reason deemed not to
be a work made for hire, or in the event that Consultant should, by operation of
law, be deemed to retain any rights in a Work, then Consultant hereby
irrevocably and unconditionally assigns to DSS all right, title and interest in
and to such Work, and all intellectual property therein or resulting therefrom,
and related proprietary information and intellectual property. Consultant agrees
that DSS, as the owner of all rights to the Works, has the full and complete
right to prepare and create derivative works based upon the Works and any
derivative works of such Works, and to use, reproduce, publish, print, copy,
market, advertise, distribute, transfer, sell, publicly perform and publicly
display, and otherwise exploit by all means now known or later developed, such
Works and derivative works anywhere in the World. Notwithstanding any language
to the contrary herein, nothing herein shall be construed to give DSS any rights
to “Works” of Consultant that predate the execution of this agreement and/or
that are unrelated to software and/or cloud computing solutions in the areas of
brand protection, secure printing solutions and redaction software solutions, or
relating to anti-counterfeiting or authentication technologies.

 

 

 

 

(b)               Inventions. The Consultant agrees to communicate to DSS
promptly and fully in writing, in such form as DSS may deem appropriate, all
inventions, processes, techniques, discoveries, source or object code, trade
secrets and know-how (whether or not patentable or registrable under copyright
or similar statutes) with respect to the development of software and/or cloud
computing solutions in the areas of brand protection, secure printing solutions
and redaction software solutions, or relating to anti-counterfeiting or
authentication technologies made, discovered, conceived, developed or reduced to
practice by Consultant, whether alone or jointly with others, during
Consultant’s engagement with DSS, as the case may be, whether or not done during
work hours, that (A) relate to past, existing or contemplated business or
research activities of DSS; (B) are or have been suggested by, or result from,
Consultant’s engagement with DSS; or (C) result or have resulted from the use of
time, materials or facilities of DSS (each an “Invention”, and collectively, the
“Inventions”). Consultant agrees to make and maintain adequate permanent records
of all Inventions, in the form of memoranda, notebook entries, drawings,
print-outs or reports relating thereto, and agrees that these records, as well
as the Inventions themselves, shall be and remain the exclusive property of DSS.
Consultant hereby irrevocably and unconditionally assigns to DSS all rights,
title and interest in and to all Inventions and written material, and all
intellectual property therein or resulting therefrom, which become the property
of DSS pursuant to this Section, and all patents which may be attained on them
in the United States and all foreign countries. If Consultant has any right or
rights to Inventions, including any moral rights or similar rights existing
under the judicial or statutory law of any country or jurisdiction in the World,
or any foreign treaty, that cannot be assigned to DSS or waived by Consultant,
then Consultant unconditionally grants to DSS during the term of such rights, an
exclusive, irrevocable, perpetual, worldwide, full paid and royalty-free
license, with rights to sublicense through multiple levels of sublicenses, to
use, reproduce, publish, create derivative works of, market, advertise,
distribute, sell, publicly perform and publicly display and otherwise exploit by
all means now known or later developed, such Inventions. Further, Consultant
agrees, upon request of DSS, to take all steps necessary to cause any third
party to promptly and fully disclose and assign all patents, copyrights and
other intellectual property created by Consultant and such third party during
the period of Consultant’s engagement. Notwithstanding any language to the
contrary herein, nothing herein shall be construed to give DSS any rights to
Inventions of Consultant that predate the execution of this agreement and/or
that are unrelated to software and/or cloud computing solutions in the areas of
brand protection, secure printing solutions and redaction software solutions, or
relating to anti-counterfeiting or authentication technologies.

  

(c)                Cooperation. Consultant agrees to cooperate with DSS or DSS’
designee, during the period of Consultant’s engagement with DSS and at all times
thereafter, in securing and protecting patent, trademark, copyright or other
intellectual property rights in the United States and foreign countries, in any
Invention or Work. Consultant specifically agrees to execute any and all
documents that DSS deems necessary, and to otherwise assist DSS, or its
successors, assigns and designees, to protect its or their interests and to vest
in it or them all right, title and interest in all Inventions and Works,
including assignments of copyrights and Inventions, and to attain, enforce or
defend for DSS’ benefit, patents, copyrights or other legal protections from the
Inventions and Works in the United States and all foreign countries. Consultant
further agrees to provide such evidence and testimony as may be necessary to
secure and enforce DSS’ or its designees’ rights.

  

(d)               Appointment. Consultant hereby irrevocably designates and
appoints DSS, and its duly authorized officers and agents, as Consultant’s agent
and attorney-in-fact to act for and on Consultant’s behalf, to execute and file
any documents, applications or related findings and to do all other lawfully
permitted acts to further the purposes set forth in this Section including, but
not limited to, the perfection of assignment and the prosecution and issuance of
patents, patent applications, copyright applications and registrations,
trademark applications and registrations or other rights in connection with such
Inventions and Works thereto with the same legal force and effect as if executed
by Consultant.

 



 

 

 

4.                  No Competing Obligations. Consultant hereby represents,
warrants and covenants to DSS that Consultant is not, and for the duration of
Consultant’s engagement with DSS, will not become, subject to any contractual or
other binding commitments or obligations to any third party that are
inconsistent with Consultant’s obligations under this Agreement, such that
Consultant can perform freely Consultant’s obligations hereunder without
violating any document or other third party agreement or arrangement or any
applicable law, including, without limitation, any agreements or other
obligations or documents relating to non-competition, solicitation,
confidentiality, trade secrets, proprietary information, or works for hire.

  

5.                  Remedy for Breach of Covenants. Consultant acknowledges that
the financial hardship to DSS as a result of breach of any covenant in this
Agreement by Consultant may be difficult or impossible to measure in dollars and
that no remedy at law will be adequate to compensate DSS for such violation;
therefore, the parties acknowledge and agree that upon a breach or threatened
breach of this Agreement by Consultant, DSS will be entitled to injunctive
relief, including the issuance of a temporary restraining order or preliminary
injunction, in addition to any rights or legal remedies at law. Should a court
of competent jurisdiction declare any of the covenants set forth in this
Agreement unenforceable due to an unreasonable restriction, duration,
geographical area or otherwise, the parties agree that such court will be
empowered to, and will, grant DSS injunctive relief to the extent reasonably
necessary to protect DSS’ interests. If Consultant violates any covenant
contained in this Agreement, and if any action is instituted by DSS to prevent
or enjoin such violation, then the period of time during which Consultant’s
activities will be restricted as provided in this Agreement will be lengthened
by a period of time equal to the period between the date upon which Consultant
is found to have first violated the restrictions, and the date on which the
decree of the court disposing of the issues upon the merits will become final
and not subject to appeal.

  

6.                  Survival. This Agreement and all the covenants contained
herein will remain in effect for an indefinite period of time and will not be
terminated by any event whatsoever other than a writing signed by all parties to
this Agreement which expressly terminates it and the covenants herein.

  

7.                  DSS. For purposes of this Agreement, the term “DSS” shall
include DSS, its subsidiaries, affiliates, successors and/or assigns. Any
consultant of any subsidiary of DSS shall be deemed a consultant of DSS for
purposes of enforcement of the terms and provisions of this Agreement.

  

8.                  Notices. Any notice required to be given with respect to
this Agreement will be in writing and delivered to DSS or Consultant’s then
current address. Notice shall be deemed to have been duly given: (i) when
delivered personally; (ii) one (1) day after being deposited with a nationally
recognized overnight courier with instructions for next day delivery; or (iii)
five (5) days after deposited in the mail, certified or registered, return
receipt requested, and with the proper postage prepaid.

  

9.                  Waiver. Any of the terms or conditions of this Agreement may
be waived in writing by the party which is entitled to the benefits hereof. No
waiver of any of the provisions of this Agreement will be deemed or will
constitute a waiver of such provision at any time in the future or a waiver of
any other provisions hereof.

  

10.              Captions. The captions set forth in this Agreement are for
convenience only and will not be considered as part of this Agreement, nor
affect in any way the meaning of the terms and provisions hereof.

  

11.              Successors and Assigns. Notwithstanding the foregoing,
Consultant may not assign all or part of his rights and obligations under this
Agreement, since they are personal to Consultant and constitute material
consideration of DSS. DSS may assign and/or delegate all or part of its rights
and obligations under this Agreement without the written consent of Consultant.
Upon assignment of this Agreement by DSS, the assignee thereof will receive the
benefits and burdens set forth herein.

  

 

 

 

12.              Counterparts. This Agreement may be executed in multiple
counterparts, each of which will for all purposes be deemed to be an original
and all of which will constitute one and the same Agreement. A signature
delivered by PDF, facsimile or other electronic means will be deemed an original
signature to this Agreement.

  

13.              Governing Law. This Agreement will in all respects be
interpreted, construed and governed by and in accordance with the laws of the
State of New York, without regard to principles of conflict of laws that would
defer to or result in the application of the laws of another jurisdiction.

  

14.              Legal Fees. If any action or proceeding is initiated to enforce
the terms and provisions of this Agreement, the party prevailing in such action
will be entitled to collect its reasonable attorneys’ fees and costs from the
non-prevailing party.

  

15.              Exclusive Jurisdiction and Consent to Service of Process. The
parties agree that any legal action, suit or proceeding arising out of or
relating to this Agreement will be instituted in a federal or state court having
jurisdiction over Monroe County, New York, which will be the exclusive
jurisdiction and venue of said legal proceedings and each party hereto waives
any objection which such party may now or hereafter have to the laying of venue
of any such action, suit or proceeding, and irrevocably submits to the
jurisdiction of any such court in any such action, suit or proceeding. Any and
all service of process and any other notice in any such action, suit or
proceeding will be effective against such party when transmitted in accordance
with the notice provision herein. Nothing contained herein will be deemed to
affect the right of any party hereto to serve process in any manner permitted by
law.

  

16.              Entire Agreement. This Agreement constitutes the sole
understanding of the parties with respect to the matters contemplated hereby and
supersedes and renders null and void all other prior agreements and
understandings between the parties with respect to such matters. To the extent
any provisions of any other agreements executed by the parties shall conflict
with the subject matter of this Agreement, the provisions of this Agreement
shall control.

  

17.              Amendment. No amendment, modification or alteration of the
terms or provisions of this Agreement will be binding unless the same will be in
writing and duly executed by the parties.

  



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 



DOCUMENT SECURITY SYSTEMS, INC.                     By: /s/ Philip Jones      
Philip Jones       Chief Financial Officer                            
CONSULTANT:                     /s/ Patrick White     Patrick White            
       

  



 

 